NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               ROSEMARY A. DAVIS,
                    Petitioner

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                   Respondent
             ______________________

                      2016-1331
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DC-3443-15-0969-I-1.
                ______________________

                 Decided: May 6, 2016
                ______________________

   ROSEMARY A. DAVIS, Alexandria, VA, pro se.

    SARA B. REARDEN, Office of the General Counsel,
Merit Systems Protection Board, Washington, DC, for
respondent. Also represented by BRYAN G. POLISUK.
                 ______________________

 Before MOORE, O’MALLEY, and HUGHES, Circuit Judges.
PER CURIAM.
2                                              DAVIS   v. MSPB



     Rosemary Davis appeals from a decision of the Merit
Systems Protection Board dismissing her appeal for lack
of jurisdiction. Because Ms. Davis was not an “employee”
for whom the Board has jurisdiction to hear an appeal, we
affirm the Board’s dismissal.
                              I
    Ms. Davis worked for the United States Bankruptcy
Court for the District of Maryland as a Case Administra-
tor II from August 2011 to October 2012, when her em-
ployment was terminated. In July 2015, Ms. Davis filed
an appeal with the Board, alleging that the Bankruptcy
Court had not taken the necessary actions to allow her to
extend her health coverage after termination of her
employment. The Board dismissed Ms. Davis’s appeal for
lack of jurisdiction after finding that she failed to prove
that the Board had jurisdiction over her case.
    Ms. Davis appealed to this court. We have jurisdic-
tion under 28 U.S.C. § 1295(a)(9) (2012).
                             II
     We will set aside any decision of the Board that is “(1)
arbitrary, capricious, an abuse of discretion, or otherwise
not in accordance with law; (2) obtained without proce-
dures required by law, rule, or regulation having been
followed; or (3) unsupported by substantial evidence.”
5 U.S.C. § 7703(c) (2012). “Whether the [B]oard has
jurisdiction over an appeal is a question of law that this
court reviews de novo.” Johnston v. Merit Sys. Prot. Bd.,
518 F.3d 905, 909 (Fed. Cir. 2008). “Petitioner bears the
burden of establishing by a preponderance of the evidence
that the Board has jurisdiction over her appeal.” Hart-
man v. Merit Sys. Prot. Bd., 77 F.3d 1378, 1380 (Fed. Cir.
1996).
    The Board only has jurisdiction to review personnel
actions as provided by statute. See Collaso v. Merit Sys.
Prot. Bd., 775 F.2d 296, 297 (Fed. Cir. 1985); see also 5
DAVIS   v. MSPB                                          3



U.S.C. § 7701(a) (2012). Ms. Davis alleges that the Board
has jurisdiction over her appeal under 5 U.S.C. § 7513(d)
(2012). Section 7513(d) provides that “[a]n employee
against whom an [adverse] action is taken” may appeal to
the Board. For the purpose of § 7513, an employee is any
one of (A) “an individual in the competitive service,” (B)
an individual in the excepted service employed for at least
one year in an executive agency, the U.S. Postal Service,
or the Postal Regulatory Commission, and (C) an individ-
ual in the excepted service pending conversion to the
competitive service or having served two years in an
executive agency under a non-temporary appointment. 5
U.S.C. § 7511(a)(1) (2012).
    But Ms. Davis was not an “employee” under any of the
provisions of § 7511(a)(1). Ms. Davis was in the excepted
service, so she does not qualify under subsection (A).
Ms. Davis was an employee of the judicial branch, so she
does not qualify under subsection (B). And, Ms. Davis
was not pending conversion to the competitive service and
had not served two years in an executive agency, so she
does not qualify under subsection (C).
    Therefore, Ms. Davis was not an “employee” for whom
the Board has jurisdiction to hear an appeal from an
adverse personnel action. Accordingly, we affirm the
Board’s dismissal of Ms. Davis’s appeal.
                      AFFIRMED
   No costs.